Citation Nr: 1628698	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-27 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of Post 9/11 GI Bill (Chapter 33) benefits in the amount of $4,069.80 for housing allowance and $166.67 for books and supplies, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Buffalo, New York.

In April 2015, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was unaware that she was in receipt of an incorrect payment amount for her education/housing benefits between January 2013 and May 2013.

2.  The overpayment in education benefits was due to administrative error unrelated to any fault on the part of the Veteran.


CONCLUSION OF LAW

The criteria for a finding of a valid debt in the amount of $4,069.80 for housing allowance and $166.67 for books and supplies are not met.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. § 3.500 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify and assist, however, is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430, 431 (1991); see also 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Here, the issue at hand relates to an overpayment of the Veteran's education benefits between January 2013 and May 2013.  In December 2012, VA received an enrollment certification form (VA Form 22-1999) from Immaculata University, in which the certifying official indicated that the Veteran was enrolled for six credit hours from January 2013 to May 2013, and for one credit hour from March 22, 2013 to March 24, 2013.  In February 2013, a VA Form 22-1999b, Notice of Change in Student Status was received from Immaculata University, reporting that the Veteran was enrolled for seven credit hours from January 2013 to May 2013, and that she withdrew from the term of March 22, 2013 to March 24, 2013.  In September 2013, Immaculata University submitted a VA Form 22-1999 recertifying one credit hour from March 22, 2013 to March 24, 2013, indicating that it was removed in error.  A VA Form 22-1999b was also submitted, and it was reported that the increase to 7 credit hours for the period from January 2013 to May 2013 was in error, and that the Veteran was enrolled in six credit hours from January 2013 to May 2013, and for one credit hour from March 22, 2013 to March 24, 2013.  In October 2013, the Veteran was notified that an overpayment in the amount of $4,069.80 for housing allowance and $166.67 for books and supplies had been created due to excess payments.  The letter indicated that the Veteran was enrolled for six credit hours from January 2013 to May 2013, and for one credit hour from March 22, 2013 to March 24, 2013. 

The Veteran submitted a request for a waiver of the debt created by overpayment in November 2013.  She indicated that according to her school, she was considered to be enrolled in seven credit hours for the semester from January 2013 to May 2013, which would constitute over half time enrollment; but the GI Bill coordinator at her school had been advised by VA that she was inputting her information wrong.  She indicated that she had multiple conversations with VA representatives on the GI Bill Hotline and was informed that seven credits would be sufficient to receive basic housing allowance, and there was no mention of the class needing to extend for the entirety of the semester to qualify.  The Veteran contended that she followed all of the necessary responsibilities required to receive benefits, and there was nothing she could have done to prevent this matter.  She indicated that repayment of the amount due would cause financial hardship to her and her family.  In a January 2014 decision, the Committee found that the Veteran knew she was not enrolled for seven credit hours for the entire semester and should have known that she was not eligible for a higher benefit payment.    

The Board finds that the debt in question was created by the actions of university officials and VA personnel only.  The Veteran was awarded higher benefits based upon information provided to VA by the Veteran's school, and not information provided by the Veteran herself.  Although the Committee found that the Veteran should have known that she was not eligible for a higher benefit payment, the Board finds that the Veteran was not at fault for the overpayment.  The Veteran has consistently indicated that in attempting to confirm that seven credits were sufficient to receive benefits, she was advised by VA Education Case Managers that seven credits were sufficient, and was never told that the courses had to extend through the entire semester.  In addition, a Dean from Immaculata University submitted a letter on behalf of the Veteran, indicating that the university considered the Veteran to have seven credits for the entire semester, and that the VA Certifying Official's handbook did not specify that the one extra credit had to over the whole semester.  It was indicated that some of their courses were accelerated, and the one credit course that the Veteran took was an accelerated course.  Emails from the university's Certifying Official to the Veteran in April 2014 indicate that the school entered seven credits for the Veteran and other students in the past, and the issue only came to light when the Veteran had dropped a couple courses and the certification needed to be changed.  It is clear from the evidence of record that the Veteran's school was unaware that the Veteran's one credit course had to extend through the entire semester, and that the information provided from the school to VA caused the error in payments.  

Based on the above, it is clear that the Veteran did not cause or contribute to VA's error, nor did he have any way of knowing that an error had in fact been made until notified of such.  Her school certified that she was enrolled in seven credit hours for the semester, and the Veteran was operating under the assumption that her credits were properly certified.  In this case, the Board accepts the Veteran's argument as persuasive.  The Veteran's acts or omissions did not create the debt.  Accordingly, for the reasons outlined above, the debt was invalid, and the Veteran is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b). 
    

ORDER

The debt from overpayment of educational benefits in the amount of $4,069.80 for housing allowance and $166.67 for books and supplies was not properly created and is invalid; the appeal is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


